DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in the instant application.

Information Disclosure Statement
One or more information disclosure statements were submitted with the instant application. The references cited in the one more or more information disclosure statements have been reviewed and considered by the Examiner. Any art in the one or more information disclosure statements will be cited below, as appropriate.  

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Proper Claim Status Identifier 
Claims were filed on 12/10/2020 and then again on 02/16/2021. However, the claims filed on 02/16/2021 were not appropriately identified as required by MPEP 714. It appears the claims filed on 02/16/2021 are identical to the claims field on 12/10/2020. Nevertheless, the claims filed on 02/16/2021 are the claims being examined since they are the most recently filed claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 12-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereinafter, AAPA) in view of U.S. Patent Application Publication No. 2021/0173594 A1 to Hasegawa.   
AAPA is a reference to Applicant’s filed specification. 

In regard to claims 1 and 17, AAPA discloses an apparatus (AAPA, [0003], information processing apparatus) comprising: 
a nonvolatile semiconductor storage (AAPA, [0004], non-volatile semiconductor storages) having a semiconductor area (AAPA, [0004], semiconductor storages) and configured to execute erasure processing based on information about a storage area in which unused data is stored in the semiconductor area in a case where the information is received (AAPA, [0005], garbage collection; the TRIM command corresponds to the claimed information received); and 
a controller having one or more processors which execute instructions stored in one or more memories (AAPA, [0003], it’s obvious the information processing apparatus would have a controller having one or more processors which execute instructions stored in one or more memories since the information processing apparatus is (would be) issuing the TRIM command; moreover, this recitation is obvious since all information processing apparatus have some type of controller having one or more processors which execute instructions stored in one or more memories since this is requires for an information processing apparatus to operate), the controller being configured to: 
notify the semiconductor storage of the information (AAPA, [0005], TRIM command notifies controller of semiconductor storage).
AAPA does not specifically disclose cause the semiconductor storage to stop the erasure processing by reception of a signal related to a job while the semiconductor storage is executing the erasure processing; and transmit a response signal for the signal related to the job to the semiconductor storage.
Hasegawa, however, discloses causing the semiconductor storage to stop the erasure processing by reception of a signal related to a job while the semiconductor storage is executing the erasure processing (Hasegawa, Abstract, controller is configured to stop the Trim processing based on a detection of the original detected by the sensor while the Trim processing is executed); and 
transmitting a response signal for the signal related to the job to the semiconductor storage (Hasegawa, [0091], backlight of the LCD 901 is turned on while the TRIM operation is interrupted; whatever signal makes the backlight be turned off corresponds to the claimed response signal).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Hasegawa with the teachings of AAPA so that TRIM operation is performed in a time period that does not influence job operations and user operations (Hasegawa, [0094]).

In regard to claims 2 and 18, which depend from claims 1 and 17, respectively, AAPA discloses wherein the information is a command to cause the semiconductor storage to execute Trim processing (AAPA, [0005], TRIM command).

In regard to claims 3 and 19, which depend from claims 1 and 17, respectively, Hasegawa discloses/makes obvious wherein the semiconductor area includes a plurality of storage areas (Hasegawa, [0057] divided storage areas within the storage device), and wherein the controller completes the erasure processing being executed on a storage area among the plurality of storage (Hasegawa, [0057], TRIM commands are separately and sequentially issued to divided storage areas within the storage device) areas and stops the erasure processing by not performing the erasure processing on a storage area not yet subjected to the erasure processing among the plurality of storage areas (Hasegawa, Abstract, stop Trim processing based on a detection of the original detected by the sensor while the Trim processing is executed; and [0057], TRIM commands are separately and sequentially issued to divided storage areas within the storage device; the stopping of the TRIM processing would result in stopping the erasure processing by not performing the erasure processing on a storage area not yet subjected to the erasure processing among the plurality of storage areas).

In regard to claim 4, which depends from claim 3, Hasegawa discloses/makes obvious further comprising a communication interface (Hasegawa, Fig. 5, system bus 105) configured to communicate with an external device via a line (Hasegawa, Fig. 5, the line connecting items 119 and 121 in Fig. 5; or [0039], LAN cable), wherein the controller receives the signal related to the job via the communication interface (Hasegawa, Fig. 5, all communication travels through the system bus 105 and therefore the system bus 105 would communicate with an external device via the line (the line connecting items 119 and 121 in Fig. 5; or [0039], LAN cable), and the controller would receive the signal related to the job via the communication interface (system bus 105)).

In regard to claim 12, which depends from claim 3, Hasegawa discloses/makes obvious wherein the controller manages information indicating the erasure processing to be executed on each of the Hasegawa, Abstract, execute Trim processing on the divided areas in response to passing of a predetermined time period while the image forming apparatus is in a standby state).

In regard to claim 13, which depends from claim 3, Hasegawa discloses/makes obvious wherein the controller determines whether the storage area not yet subjected to the erasure processing is included in the plurality of storage areas (Hasegawa, Fig. 7, S703), and wherein, in a case where the storage area not yet subjected to the erasure processing is not included, the apparatus shifts to a sleep state in which power consumption is lower than that in a standby state if a predetermined condition is satisfied (Hasegawa, Fig. 7, TRIM operation is performed on storage areas that have not been TRIMMED yet (S707), and then the flow chart proceeds through the remaining steps (S708 – S712) and then returns to the start of the flow chart (S701), where if S702 is YES then the apparatus is shift to a sleep state; this process results in the claimed subject matter (i.e., wherein, in a case where the storage area not yet subjected to the erasure processing is not included, the apparatus shifts to a sleep state in which power consumption is lower than that in a standby state if a predetermined condition is satisfied)).

In regard to claim 14, which depends from claim 3, Hasegawa discloses/makes obvious wherein the controller sequentially executes the erasure processing on the plurality of storage areas (Hasegawa, [0057], TRIM commands are separately and sequentially issued to divided storage areas within the storage device).

In regard to claim 15, which depends from claim 7, Hasegawa discloses/makes obvious wherein the standby state is a state in which a job is executable by the apparatus (Hasegawa, [0052], image forming apparatus 1 may be stopped in the standby mode as long as the reception and execution of jobs are not influenced).

In regard to claims 16 and 20, which depend from claims 1 and 17, respectively, AAPA discloses wherein the nonvolatile semiconductor storage is an embedded Multi Media Card (AAPA, [0002], eMMC). 

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure and is as follows:

U.S. Patent Application Publication No. 2018/0074766 A1 to Yokomizo discloses a TRIM command and garbage collection are used in connection with processing for erasing data in the SSD in units of blocks (Yokomizo, [0031]).

Allowable Subject Matter
Claims 5-11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 

In regard to claim 5, prior art of record fails to teach or render obvious, alone or in combination, wherein the line is a telephone line, wherein the communication interface receives a call signal of a facsimile from the external device via the telephone line, and wherein the controller responds to the call signal without executing the erasure processing on the storage area not yet subjected to the erasure processing in response to reception of the call signal by the communication interface and completion of the erasure processing. 

In regard to claims 6-8 and 15, the claims depend either directly or indirectly from claim 5, and are therefore allowable for at least the same reasons as claim 5. 

In regard to claim 9, prior art of record fails to teach or render obvious, alone or in combination, wherein the line is a network line wherein the line is a network line, wherein the communication interface receives a print request from the external device via the network line, and wherein the controller responds to the print request without executing the erasure processing on the storage area not yet subjected to the erasure processing in response to reception of the print request by the communication interface and completion of the erasure processing.

In regard to claims 10-11, the claims depend either directly or indirectly from claim 9, and are therefore allowable for at least the same reasons as claim 9. 




Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC A. RUST whose telephone number is 571-270-3380. The Examiner can normally be reached Monday - Friday between 9:00 am - 5:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Benny Q. Tieu, can normally be reached Monday - Friday between 9:00 am - 5:00 pm at 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s direct fax phone number is 571-270-4380.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC A. RUST/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        03/10/2022